EXHIBIT AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION dated this 15th day of December, 1998 (the "Agreement") is by and among HHH Entertainment, Inc., a Nevada corporation ("HHH") and Earth Sports Products, Inc., a Washington corporation ("ESP"). RECITALS: A.The Board of Directors of HHH deems it advisable and in the best interest of HHH to acquire the ESP Shares in exchange for the issuance by HHH of its Common Stock in accordance with the applicable provisions of the Washington Business Corporation Act and the terms and conditions set forth herein. In consideration of the mutual promises, representations and conditions hereinafter set: forth, the parties hereto, hereby agree as follows: ARTICLE I Definitions As used in this Agreement, the following terms shall have the following meanings: A."Reorganization" shall mean the acquisition by HHH of the ESP Shares in exchange for the HHH Shares as further defined herein. B."Closing Date" shall mean the date upon which the reorganization shall have occurred in accordance with the terms and conditions set forth herein. C."ESP Shareholders" shall mean all the shareholders of ESP which shareholders are offering all of their shares of ESP Common Stock for exchange hereunder. D."HHH Shares" shall mean the Common Stock, $.001 par value per share, of HHH, issued to the ESP Shareholders in accordance with the terms and conditions set forth herein. ARTICLE II Reorganization 2.01Plan and Agreement of Reorganization.A plan of reorganization is hereby adopted to as follows: A.Subject to the terms and conditions hereinafter set forth, on the Closing Date, and in the manner hereinafter proved, (i) the ESPshareholders shall exchange the ESP Shares for the HHH Shares in the amounts set forth herein; (ii) ESP shall become a wholly-owned subsidiary of HHH; and (iii) the business of ESP shall be continued. Page -1- B.HHH and the ESP Shareholders, respectively, shall take, or cause to be taken, such action as may be necessary or appropriate in order to effectuate the transactions contemplated hereby suchaction shall include, but not be limited to the filing of Articles of Merger or Exchange with the Nevada and Washington Secretarys of State. In the event that after the Closing Date, any further action is necessary or desirable to carry out the purposes of this Agreement and to vest HHH or ESP with full title to the securities to be exchanged hereby, the officers and directors of HRH orESP, as the case may be, shall take all such necessary action. 2.02Effective Date of the Reorganization for AccountingPurposes. The transactions contemplated by this Agreement shall be effective as of December 31, 1998 for accounting purposes and for all other purposes to the extent permissible by law. 2.03Consideration and Basis of Exchange of Shares.The manner and basis of exchanging the ESP Shares for the Common Shares of HHH shall be as follows: A.On the Closing Date, ESP shall deliver to HHH certificates aggregating 100% of the issued and outstanding ESP Shares, less the shares belonging to those ESP Shareholders who exercise their dissenters' rights. The ESP Shareholders shall be issued in exchange for the ESP Shares held of record on the Closing Date, five (5) HHH Shares for each share of ESP they own. The number of ESP shares to be delivered will be no less than the legally required number to approve the reorganization and this Agreement, as provided by Washington law. The ESP Shareholders and HHH agree that the ESP Shares and the HHH Shares exchanged hereby shall be “restricted securities" as that term is defined in Rule 144 under the Securities Act of 1931, as amended (the "1933 Act") and all certificates issued under this Agreement shall bear an appropriate legend to such effect. 2.04Closing. Closing of this Agreement shall be held at a date to be mutually agreed upon by the parties at the offices of HHH, or such other place as the parties may mutually agree.
